DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Claim 2 remains for examination and was amended in the reply dated 08/25/2022. Claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/29/2022.

Claim Interpretation
The term "excellent formability" in claim 2 is interpreted to be in concert with the recited Erichsen value of 11.0 to 11.6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, instant claim requires the limitations of “the aluminum alloy having a stoichiometric Mg2Si content of 0.63 to 1.13 mass % and an excess Si content of 0.59 to 1.15 mass %” while also requires 0.40 to 0.73 mass% of Mg and 1.01 to 1.07 mass% of Si in the composition. One skilled in the art recognizes that Mg2Si content and excess Si content can be calculated as follows based on Si/Mg fraction.
            
                
                    
                        S
                        i
                    
                    
                        M
                        g
                    
                
                 
                F
                r
                a
                c
                t
                i
                o
                n
                =
                
                    
                        S
                        i
                         
                        a
                        t
                        o
                        m
                        i
                        c
                         
                        m
                        a
                        s
                        s
                    
                    
                        2
                        *
                        M
                        g
                         
                        a
                        t
                        o
                        m
                        i
                        c
                         
                        m
                        a
                        s
                        s
                    
                
                =
                
                    
                        
                            
                                28.085
                            
                            
                                2
                                *
                                24.305
                            
                        
                    
                
                =
                0.5778
            
        
∴              
                
                    
                        M
                        g
                    
                    
                        2
                    
                
                S
                i
                 
                c
                o
                n
                t
                e
                n
                t
                 
                =
                 
                
                    
                        1
                         
                        +
                         
                        0.5778
                    
                
                ×
                 
                M
                g
                 
                a
                m
                o
                u
                n
                t
                =
                 
                1.5778
                 
                ×
                 
                M
                g
            
         Amount
∴              
                E
                x
                c
                e
                s
                s
                 
                S
                i
                 
                c
                o
                n
                t
                e
                n
                t
                 
                =
                 
                T
                o
                t
                a
                l
                 
                S
                i
                 
                A
                m
                o
                u
                n
                t
                 
                –
                 
                0.5778
                 
                ×
                M
                g
                 
                A
                m
                o
                u
                n
                t
            
        
Therefore, it is unclear how a range of “Mg2Si content” with a minimum value of 0.63 can be attained when the calculations above only provide a minimum of 0.631105 for Mg2Si content.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/134486 A1 via its US English equivalent US 2013/0202477 A1of Zajac (US'477) cited in the IDS.
List 1
Element
Instant Claims
(mass%)
Prior Art
(weight%)
Mg
0.40 – 0.73
0.3 – 1.5
Si
1.01 – 1.07 
0.3 – 1.5
Fe
0.10 – 0.40
< 0.5
Cu
0.10 – 0.40 
< 0.5
Ti
0.005 – 0.1 
< 0.2
Mn
0.3 or less
< 0.6
Al + 
impurities
Balance
Balance







Regarding claim 2, US'477{whole document} teaches a damage tolerant aluminium material having a layered microstructure as well as to precipitation hardenable type aluminium alloys suitable for producing said aluminium material and to a method for producing said aluminium material wherein the aluminum alloy has a composition wherein the claimed ranges of the various elements (Mg, Si, Fe, Cu, Ti, Mn, Al) of the instant alloy of the instant claim overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {US'477 abstract, [0001]-[0002], [0029] – [0052], claims 1-19}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I.
It is noted that the instant claims recite the transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim. See MPEP § 2111.03. Although the reference alloy may allow additional elements other than those explicitly claimed in the instant claims, the usage of the alloy as disclosed is fitting as prior art since the prior art allows the range of additional elements to be as low as zero. For example, the prior art allows V but also recites that it is optional by teaching V < 0.3 which would include a value of zero {US'477abstract, [0029] – [0052], claims 1-19}.
It is noted that the prior art does not explicitly teach of the limitation and claimed ranges of the instant claim of “the aluminum alloy having a stoichiometric Mg2Si content of 0.63 to 1.15 mass % and an excess Si content of 0.59 to 0.83 mass %”. However, one skilled in the art recognizes that Mg2Si content and excess Si content can be calculated as follows based on Si/Mg fraction.
                
                    
                        
                            S
                            i
                        
                        
                            M
                            g
                        
                    
                     
                    F
                    r
                    a
                    c
                    t
                    i
                    o
                    n
                    =
                    
                        
                            S
                            i
                             
                            a
                            t
                            o
                            m
                            i
                            c
                             
                            m
                            a
                            s
                            s
                        
                        
                            2
                            *
                            M
                            g
                             
                            a
                            t
                            o
                            m
                            i
                            c
                             
                            m
                            a
                            s
                            s
                        
                    
                    =
                    
                        
                            
                                
                                    28.085
                                
                                
                                    2
                                    *
                                    24.305
                                
                            
                        
                    
                    =
                    0.5778
                
            
∴                          
                            
                                
                                    M
                                    g
                                
                                
                                    2
                                
                            
                            S
                            i
                             
                            c
                            o
                            n
                            t
                            e
                            n
                            t
                             
                            =
                             
                            
                                
                                    1
                                     
                                    +
                                     
                                    0.5778
                                
                            
                            ×
                             
                            M
                            g
                             
                            a
                            m
                            o
                            u
                            n
                            t
                            =
                             
                            1.5778
                             
                            ×
                             
                            M
                            g
                        
                     Amount
∴                          
                            E
                            x
                            c
                            e
                            s
                            s
                             
                            S
                            i
                             
                            c
                            o
                            n
                            t
                            e
                            n
                            t
                             
                            =
                             
                            T
                            o
                            t
                            a
                            l
                             
                            S
                            i
                             
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            –
                             
                            0.5778
                             
                            ×
                            M
                            g
                             
                            A
                            m
                            o
                            u
                            n
                            t
                        
                    

List 2
Mg
Si
Mg2Si
Excess Si
0.3
0.3
0.4733
0.1266
0.3
1.5
0.4733
1.3266
1.5
0.3
2.367
-0.567
1.5
1.5
2.367
0.633


Applying these calculations to the ranges of the prior art indicates that the range of Mg2Si content is 0.4733 to 2.367 mass% and the range of excess Si content is 0.1266 to 1.3266 mass% in the prior art as shown in the List 2 above. The claimed ranges of the Mg2Si content and excess Si content of the instant alloy of the instant claim overlap or lie inside the ranges of the Mg2Si content and excess Si content of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed ranges of the Mg2Si content and excess Si content over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach of the aluminum alloy extruded material having 11.0 to 11.6 of an Erichsen value and crystal grains having an aspect ratio of 4.0 or more and an average grain size of 100 µm or less as claimed in the instant claim 2.
However, since the prior art teaches the product with substantially identical composition which can be made via extrusion, the prior art teaches a substantially identical product and a process of making the product as the aluminum alloy and the extruded material of the instant claims. Therefore, since the product and the method (extrusion) is substantially identical, one skilled in the art would expect the product of the prior art to also have the properties as claimed in the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Regarding the arguments with respect to the 112(b) rejection that “0.63” as claimed is just rounding down, Applicant's arguments have been fully considered but they are not persuasive. As explained above,                                 
                                    
                                        
                                            M
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    S
                                    i
                                     
                                    c
                                    o
                                    n
                                    t
                                    e
                                    n
                                    t
                                
                             is attained using the equation,                                 
                                    
                                        
                                            M
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    S
                                    i
                                     
                                    c
                                    o
                                    n
                                    t
                                    e
                                    n
                                    t
                                     
                                    =
                                     
                                    1.5778
                                     
                                    ×
                                     
                                    M
                                    g
                                
                             Amount which will produce a value of 0.631105 using the lower limit of 0.40 mass% of Mg. Applicant could have claimed a                                 
                                    
                                        
                                            M
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    S
                                    i
                                     
                                    c
                                    o
                                    n
                                    t
                                    e
                                    n
                                    t
                                
                             lower limit of 0.631105 or higher but however claimed a lower limit of 0.63, a value that is unattainable with the recited lower limit of Mg of the instant claim. 
With respect to the arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over WO 2011/134486 A1 via its US English equivalent US 2013/0202477 A1of Zajac (US'477) that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
As noted above, although the prior art does not explicitly teach of the limitation and claimed ranges of the instant claim of “the aluminum alloy having a stoichiometric Mg2Si content of 0.63 to 1.15 mass % and an excess Si content of 0.59 to 0.83 mass %”, the prior art teaches that its alloy has, in mass%, 0.3 – 1.5 Mg and 0.3 – 1.5 Si which means that the prior art would have Mg2Si content of 0.4733 to 2.367 mass% and  excess Si content of 0.1266 to 1.3266 according to the formulaic expressions,                         
                            
                                
                                    M
                                    g
                                
                                
                                    2
                                
                            
                            S
                            i
                             
                            c
                            o
                            n
                            t
                            e
                            n
                            t
                             
                            =
                             
                             
                            1.5778
                             
                            ×
                             
                            M
                            g
                        
                     Amount and                         
                            E
                            x
                            c
                            e
                            s
                            s
                             
                            S
                            i
                             
                            c
                            o
                            n
                            t
                            e
                            n
                            t
                             
                            =
                             
                            T
                            o
                            t
                            a
                            l
                             
                            S
                            i
                             
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            –
                             
                            0.5778
                             
                            ×
                            M
                            g
                             
                            A
                            m
                            o
                            u
                            n
                            t
                        
                    . This means that the claimed ranges of the Mg2Si content and excess Si content of the instant alloy of the instant claim overlap or lie inside the ranges of the Mg2Si content and excess Si content of the alloy of the prior art thereby establishing a prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733